IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RENARD TRUMPLER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-0163

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 2, 2015.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Renard Trumpler, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, ROWE, and MAKAR, JJ., CONCUR.